Title: The American Peace Commissioners to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 22 May 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Willink, Wilhem & Jan,Staphorst, Nicholas & Jacob van,La Lande & Fynje, De


          
            Gentlemen,
            Paris may 22. 1783
          
          Mr. Grand, has laid before us, a State of the affairs of the United States under his
              Care, and the Demands upon him for
            money to discharge the Bills drawn upon him, are such as to require some assistance from
            you, if the Demands upon you will admit of it. If therefore, the State of the Cash in
            your Hands compared with the Draughts made upon you, will allow of it, We advise you, to
            remit to Mr. Grand on account of the United States the Amount of five hundred Thousand
            Livres Tournois, and we doubt not that Congress and their Minister of Finances, will
            approve of it, although we have not in strictness Authority to give orders for it.
          We have the honor to be, Gentlemen, &c
         
            To Messrs. Wilhem & Jean Willink, Nicholas and Jacob Van
              Staphorst, & De La Lande & Fynge, Bankers of the United States of America at
              Amsterdam.
     
        